Citation Nr: 0332988	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation based upon need 
for aid and attendance or being housebound.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel





INTRODUCTION

The appellant is the appointed guardian of the veteran who 
had recognized active service from November 1941 to January 
1943 and from July 1945 to June 1946.  He was a prisoner of 
war from April 1942 to January 1943.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2001 rating decision by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although additional increased rating 
issues were addressed in the March 2001 rating decision and 
in the September 2002 statement of the case, in her October 
2002 substantive appeal the appellant stated she only wished 
to perfect her appeal as to the special monthly compensation 
issue.  Therefore, this is the only matter before the Board 
for appellate review.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  A review of the record shows the appellant has 
not been notified of the provisions of the VCAA and how they 
apply to her present appeal.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

Correspondence issued by the RO in October 2000 was sent 
prior to enactment of the VCAA, and correspondence sent in 
January 2001 did not adequately notify the appellant of the 
information necessary to substantiate her claim or which 
information she should provided and which information VA 
would attempt to obtain.  See 38 C.F.R § 3.159(b)(1).  The 
Board also finds the appellant should be specifically 
notified that special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(l) requires, in pertinent 
part, evidence that the veteran is so helpless as to be in 
need of regular aid and attendance as a result of his 
service-connected disabilities, exclusive of consideration of 
any nonservice-connected disability.  Therefore, additional 
development is required prior to appellate review. 

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
her of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant should also be 
specifically notified that special 
monthly compensation under the provisions 
of 38 U.S.C.A. § 1114(l) requires, in 
pertinent part, evidence that the veteran 
is so helpless as to be in need of 
regular aid and attendance as a result of 
service-connected disability.  She should 
be advised that a year is provided for 
response to VCAA notice, and given 
adequate opportunity to respond.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable law 
and regulations.  If the benefits sought 
remain denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

